                                                                    Case 2:16-cv-00326-RFB-BNW Document 88 Filed 03/31/21 Page 1 of 3




                                                            1    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            2    DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                            3    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                            7    Email: donna.wittig@akerman.com
                                                                 Email: scott.lachman@akerman.com
                                                            8
                                                                 Attorneys for Wilmington Trust Company, as
                                                            9    Trustee for the Bear Stearns ALT-A Trust,
                                                                 Mortgage Pass-Through Certificates, Series
                                                            10   2007-1, Mortgage Electronic Registration
                                                                 Systems, Inc., on behalf of Pulte Mortgage, LLC
                                                            11   and Nationstar Mortgage LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                               UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13                                     DISTRICT OF NEVADA
                                                            14   WILMINGTON TRUST COMPANY, AS                      Case No.: 2:16-cv-00326-RFB-BNW
                                                                 TRUSTEE FOR THE BEAR STEARNS ALT-A
                                                            15   TRUST,   MORTGAGE      PASS-THROUGH
                                                                 CERTIFICATES SERIES 2007-1
                                                            16
                                                                               Plaintiff,                          STIPULATION  AND        ORDER     TO
                                                            17   vs.                                               RELEASE BOND

                                                            18   SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company; CLUB AT MADEIRA
                                                            19   CANYON UNIT OWNERS' ASSOCIATION;
                                                                 NEVADA ASSOCIATION SERVICES, INC.;
                                                            20   DOES I through X, inclusive; and ROE
                                                                 CORPORATIONS I through X, inclusive,
                                                            21
                                                                               Defendants.
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                 1
                                                                 56981711;1
                                                                     Case 2:16-cv-00326-RFB-BNW Document 88 Filed 03/31/21 Page 2 of 3




                                                            1    SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                 limited liability company,
                                                            2
                                                                                     Counter/Cross-Claimant,
                                                            3    vs.
                                                            4    WILMINGTON TRUST COMPANY, AS
                                                                 TRUSTEE FOR THE BEAR STEARNS ALT-A
                                                            5    TRUST,      MORTGAGE     PASS-THROUGH
                                                                 CERTIFICATES         SERIES       2007-1;
                                                            6    NATIONSTAR MORTGAGE LLC, a Delaware
                                                                 limited liability company; MORTGAGE
                                                            7    ELECTRONIC REGISTRATION SYSTEMS,
                                                                 INC., a Delaware corporation, as nominee
                                                            8    beneficiary for PULTE MORTGAGE, LLC;
                                                                 HAMLET McNEACE, an individual; and
                                                            9    SHAWN McNEACE, an individual,
                                                            10                       Counter/Cross-Defendants.
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                Defendant SFR Investments Pool 1, LLC demanded plaintiff Wilmington Trust Co., as
                      LAS VEGAS, NEVADA 89134
AKERMAN LLP




                                                            13   Trustee for the Bear Stearns ALT-A Trust, Mortgage Pass-Through Certificates, Series 2007-1 post
                                                            14   a cost bond pursuant to NRS 18.130(1) [ECF No. 10]. This court thereafter ordered Wilmington to
                                                            15   post a $500 bond [ECF No. 13]. A $500 cash deposit was subsequently made by Wright Finlay &
                                                            16   Zak LLP on behalf of Wilmington [ECF No. 15]. The bond is to provide "security for the costs and
                                                            17   charges which may be awarded against [the] plaintiff . . ." NRS 18.130(1).
                                                            18                On April 13, 2018, Wilmington moved to substitute Akerman LLP as its counsel of record in
                                                            19   the place and stead of Wright Finlay & Zak, LLP [ECF No. 49]. On April 16, 2018, the court entered
                                                            20   an order granting Wilmington 's substitution of attorney [ECF No. 50].
                                                            21                On August 1, 2019, the court entered a judgment [ECF No. 67]. The court amended this
                                                            22   judgment on August 9, 2019 [ECF No. 69]. Wilmington timely filed a notice of appeal on September
                                                            23   3, 2019 [ECF No. 74].
                                                            24   …
                                                            25   …
                                                            26   …
                                                            27   …
                                                            28   …

                                                                                                                    2
                                                                 56981711;1
                                                                    Case 2:16-cv-00326-RFB-BNW Document 88 Filed 03/31/21 Page 3 of 3




                                                            1                 The parties stipulated to a voluntarily dismissal of this appeal on February 23, 2021. On

                                                            2    February 25, 2021, the United States Court of Appeals for the Ninth Circuit issued a mandate

                                                            3    dismissing the appeal [ECF No. 82], closing this case. As this matter is now concluded, the parties

                                                            4    stipulate and agree that the court will refund to Akerman LLP, on behalf of Wilmington, the $500.00

                                                            5    security bond, plus interest.

                                                            6    DATED: March 5, 2021.                                  DATED March 5, 2021.
                                                            7    AKERMAN LLP                                            KIM GILBERT EBRON
                                                            8    /s/Melanie D. Morgan                                   /s/ Jacqueline A. Gilbert
                                                                 MELANIE D. MORGAN, ESQ.                                DIANA S. EBRON, ESQ.
                                                            9
                                                                 Nevada Bar No. 8215                                    Nevada Bar No. 10580
                                                            10   DONNA M. WITTIG, ESQ.                                  JACQUELINE A. GILBERT, ESQ.
                                                                 Nevada Bar No. 11015                                   Nevada Bar No. 10593
                                                            11   SCOTT R. LACHMAN, ESQ.                                 KAREN L. HANKS, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                                 Nevada Bar No. 12016                                   Nevada Bar No. 9578
                                                            12   1635 Village Center Circle, Suite 200                  7625 Dean Martin Drive, Suite 110
                      LAS VEGAS, NEVADA 89134




                                                                 Las Vegas, Nevada 89134                                Las Vegas, Nevada 89139
AKERMAN LLP




                                                            13

                                                            14   Attorneys for Wilmington Trust Company, as Attorneys for SFR Investments Pool 1, LLC
                                                                 Trustee for the Bear Stearns ALT-A Trust,
                                                            15   Mortgage Pass-Through Certificates, Series
                                                                 2007-1, Mortgage Electronic Registration
                                                            16   Systems, Inc., on behalf of Pulte Mortgage, LLC
                                                                 and Nationstar Mortgage LLC
                                                            17

                                                            18

                                                            19                IT IS SO ORDERED.

                                                            20

                                                            21

                                                            22
                                                                                                                 RICHARD F. BOULWARE, II
                                                            23                                                   UNITED STATES DISTRICT JUDGE
                                                                                                                 Case No.: 2:16-cv-00326-RFB-BNW
                                                            24

                                                            25                                                   March 31, 2021
                                                                                                                 DATED
                                                            26

                                                            27

                                                            28

                                                                                                                    3
                                                                 56981711;1
